MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                      Aug 27 2018, 9:56 am
regarded as precedent or cited before any
                                                                                CLERK
court except for the purpose of establishing                                Indiana Supreme Court
                                                                               Court of Appeals
the defense of res judicata, collateral                                          and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEES
Curtis T. Hill, Jr.                                      Victoria L. Bailey
Attorney General of Indiana                              Marion County Public Defender
                                                         Indianapolis, Indiana
Angela N. Sanchez
Deputy Attorney General                                  Kurt A. Young
Indianapolis, Indiana                                    Nashville, Indiana

                                                         Michael C. Borschel
                                                         Indianapolis, Indiana

                                                         Matthew D. Anglemeyer
                                                         Marion County Public Defender
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                        August 27, 2018
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         49A02-1710-CR-2285
        v.                                               Appeal from the Marion Superior
                                                         Court
Deja Canady, Jamel Hoskin, and                           The Honorable Marc T.
Anthony Harmon,                                          Rothenberg, Judge
Appellees-Defendants.                                    Trial Court Cause Nos.
                                                         49G02-1702-F3-5493
                                                         49G02-1702-F3-5492
                                                         49G02-1704-F3-13118


Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018              Page 1 of 12
                                                               49G02-1702-F3-5490
                                                               49G02-1704-F3-13122



      Barnes, Senior Judge.


                                             Case Summary
[1]   The State of Indiana appeals the trial court’s grant of motions to suppress filed

      by Deja Canady, Jamel Hoskin, and Anthony Harmon. We affirm.


                                                     Issue
[2]   The State raises one issue, which we restate as whether the trial court properly

      granted the motions to dismiss filed by the Defendants regarding whether the

      traffic stop violated the Fourth Amendment of the United States Constitution.


                                                     Facts
[3]   On the evening of February 6, 2017, several robberies occurred in the area of

      the Spanish Oaks apartment complex and the Hacienda apartment complex in

      Indianapolis. This area of Indianapolis is a high crime district with the

      reputation of being one of the most violent districts in Indianapolis.


[4]   In the first incident, officers from the Indianapolis Metropolitan Police

      Department (“IMPD”) were dispatched at approximately 8:00 p.m. to the

      Spanish Oaks apartment complex regarding an armed robbery. A couple told

      officers that, as they got out of their vehicle, they were approached by two black

      men wearing masks. One of the men had a gun, and they demanded money


      Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018   Page 2 of 12
      and cell phones. They took money from the woman, and money and cash from

      the man. The woman pulled a mask off one of the men and saw curly hair.


[5]   While officers were at the scene of the first robbery, they received a dispatch to

      a second location in the same apartment complex at approximately 8:23 p.m.

      A man reported that he was approached by two black men, that he was shot,

      that the men took his cell phone, and that the men fled.


[6]   Officer Christopher Mills and Officer Freddie Haddad started working shortly

      after the second robbery and were patrolling together. At 11:20 p.m., they were

      dispatched to an apartment in the Hacienda apartment complex, which is

      across the street from the Spanish Oaks apartment complex, for a report of a

      third robbery. The victims reported that two black men broke into their

      apartment and took a cell phone. One victim was assaulted, and the other

      victim was shot.


[7]   Officers Mills and Haddad went to back to the Spanish Oaks apartment

      complex and parked to watch traffic and provide a police presence. They saw a

      mid-90’s green Camaro drive past with a dark-skinned male “sitting low in the

      front passenger seat.” Tr. Vol. II p. 42. Officer Mills had never seen the vehicle

      before.


[8]   At 12:45 a.m., the officers were dispatched to another location in the Spanish

      Oaks apartment complex regarding an armed robbery. A woman reported that

      she was approached in the parking lot by a black male wearing a ski mask and a



      Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018   Page 3 of 12
       gray hoodie. The man was approximately 5’5” tall, was carrying a silver gun,

       and took her cell phone.


[9]    At 1:10 a.m., officers were dispatched to a fifth robbery. This robbery occurred

       in a residential neighborhood near the Spanish Oaks apartment complex. The

       victim reported that two black males, one wearing a black hoodie and one

       wearing a gray hoodie, attempted to rob him and shot his window out.


[10]   Officer Mills and Officer Haddad started driving through the neighborhood and

       saw the same green Camaro parked by a curb. Officer Mills saw a black female

       driving the vehicle, but he could not see any occupants. As they passed the

       vehicle, its lights came on. Officer Dustin Greathouse saw the vehicle and

       shined his spotlight through the windshield. He saw a black female driving the

       vehicle and two passengers wearing hoodies. When he shined the spotlight into

       the vehicle, the occupants stared straight ahead and did not look at the officer,

       which he found strange. Officer Greathouse turned around and got behind the

       Camaro. Officer Mills also turned around and saw that the Camaro was

       moving and that Officer Greathouse was behind it. Officer Mills radioed to

       Officer Greathouse that they “might want to stop that car” because he “had

       seen it in Spanish Oaks earlier in the night.” Id. at 51. Officer Greathouse

       activated his emergency lights to stop the Camaro. The Camaro stopped after a

       few seconds, and Canady, Hoskin, and Harmon were removed from the vehicle

       and handcuffed. The officers then found a handgun under the front passenger

       seat.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018   Page 4 of 12
[11]   In Cause Number 49G02-1702-F3-5493, the State charged Canady with Level 3

       attempted armed robbery, two counts of Level 3 felony robbery, two counts of

       Level 5 felony battery, and one count of Level 6 felony criminal recklessness.

       In Cause Number 49G02-1702-F3-5490, the State charged Harmon with Level

       3 attempted armed robbery, two counts of Level 3 felony robbery, two counts of

       Level 5 felony battery, and one count of Level 6 felony criminal recklessness.

       In Cause Number 49G02-1702-F3-5492, the State charged Hoskin with Level 3

       attempted armed robbery, two counts of Level 3 felony robbery, two counts of

       Level 5 felony battery, and one count of Level 6 felony criminal recklessness.

       In Cause Number 49G02-1704-F3-13118, the State charged Hoskin and

       Harmon with Level 3 felony robbery and Level 5 felony battery.


[12]   Harmon and Hoskin filed motions to suppress in their cases. They argued that

       the stop of the vehicle violated the Fourth Amendment of the United States

       Constitution and Article 1, Section 11 of the Indiana Constitution because the

       officers did not have reasonable suspicion that the occupants of the vehicle were

       involved in the robberies. They requested that all evidence obtained as a result

       of the stop be suppressed. After a hearing, the trial court granted Harmon’s and

       Hoskin’s motions to suppress as follows:


                   5. Evidence presented at the hearing supported the
                      conclusion that Officer Mills stopped the vehicle in
                      question, a green Camaro with a female driver, because he
                      was familiar with the area, and did not recognize the
                      vehicle, in addition to robbery reports in the area.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018   Page 5 of 12
             6. There was no description of the vehicle, or of suspects of
                the robberies other than there were two African American
                males.


             7. The evidence presented does not support that a reasonable
                suspicion of criminal activity existed specifically involving
                the green Camaro that allowed for an investigatory stop on
                February 6, 2017.


Appellants’ App. Vol. II pp. 196; Appellants’ App. Vol. III p. 200. The trial

court suppressed all evidence discovered as a result of the traffic stop and all

evidence that stemmed from that evidence. The State filed a motion to

reconsider because the ruling was issued before the State’s brief was filed. The

trial court reconsidered its ruling in light of the State’s brief, and the trial court

again granted the motions to suppress as follows:


        2.      Upon review, the Court’s position remains unchanged.
                The evidence presented at hearing, even in consideration
                with the factors raised by the State, still amounts to an
                officer stopping a vehicle because it was unfamiliar to him.


        3.      There must be a reasonable suspicion that the vehicle
                stopped had been involved in criminal activity. Terry v.
                Ohio, 392 U.S. 1 (1968).


        4.      While the totality of the circumstances certainly point to
                there being criminal activity in the area, the circumstances
                do not point to the vehicle stopped in this matter being
                involved in that activity to a level of reasonable suspicion
                required. Even the de[s]cription of the suspects, two
                [A]frican-[A]merican males, did not match the actual


Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018   Page 6 of 12
                       people in the vehicle, two [A]frican-[A]merican Males and
                       an [A]frican-[A]merican female.


               5.      The evidence presented at the hearing, at one point, was
                       an officer telling another, “We need to stop that car” for
                       no specific reason other than it was unfamiliar to the
                       police in that area.


               6.      While, after the stop, evidence of the crime may have been
                       discovered, the reasons for the stop did not arise to the
                       required reasonable suspicion standard.


       Appellants’ App. Vol. II p. 216; Appellants’ App. Vol. III p. 213. Canady filed

       a motion to incorporate the suppression order from Hoskin’s and Harmon’s

       cases, which the trial court granted. The State then filed motions to dismiss the

       charges against the Defendants, which the trial court granted. The State now

       appeals pursuant to Indiana Code Section 35-38-4-3.


                                                   Analysis
[13]   On appeal, the State argues that the trial court erred by granting the motions to

       suppress. “When the State appeals from a negative judgment, it bears the

       burden to ‘show that the trial court’s ruling on the suppression motion was

       contrary to law.’” State v. Keck, 4 N.E.3d 1180, 1183 (Ind. 2014) (quoting State

       v. Washington, 898 N.E.2d 1200, 1203 (Ind. 2008)). We evaluate the trial

       court’s findings of fact deferentially, neither reweighing the evidence nor

       reassessing the credibility of the witnesses. Id. “We will affirm if we find

       within the record ‘substantial evidence of probative value’ to support the

       judgment.” Id. (quoting State v. Quirk, 842 N.E.2d 334, 340 (Ind. 2006)). We
       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018   Page 7 of 12
       review the trial court’s conclusions of law, including determinations of

       reasonable suspicion, de novo. Id.


[14]   The Fourth Amendment to the United States Constitution guarantees:


               The right of the people to be secure in their persons, houses,
               papers, and effects, against unreasonable searches and seizures,
               shall not be violated, and no Warrants shall issue, but upon
               probable cause, supported by Oath or affirmation, and
               particularly describing the place to be searched, and the persons
               or things to be seized.


       U.S. Const. amend. IV. Our jurisprudence reflects two types of police

       encounters that implicate Fourth Amendment protection: the investigatory stop

       and the custodial arrest. Keck, 4 N.E.3d at 1184. “An investigatory stop is

       generally brief in duration and is constitutionally permissible so long as the law

       enforcement officer ‘has a reasonable suspicion supported by articulable facts

       that criminal activity may be afoot.’” Id. (quoting United States v. Sokolow, 490
U.S. 1, 7, 109 S. Ct. 1581 (1989), and Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct.
1868 (1968)). The custodial arrest constitutes a greater restriction upon the

       subject’s liberty and requires a commensurately greater justification: probable

       cause. Id. An investigatory stop (or Terry stop) is at issue here, not a custodial

       arrest. “When determining whether an officer had reasonable suspicion for a

       Terry stop, we consider whether ‘the totality of the circumstances’ presented ‘a

       particularized and objective basis’ for the officer’s belief that the subject was

       engaged in criminal activity.” Id. (quoting Sellmer v. State, 842 N.E.2d 358, 360

       (Ind. 2006)). “Law enforcement officers must have more than an inchoate and

       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018   Page 8 of 12
       unparticularized suspicion or hunch, but need not have the level of suspicion

       necessary for probable cause.” State v. Belcher, 725 N.E.2d 92, 94 (Ind. Ct. App.

       2000), trans. denied.


[15]   The State argues that, given the five robberies within hours of each other and

       near the same location, the “only question is whether the officers had

       reasonable suspicion to suspect that the occupants of the green Camaro may be

       involved.” Appellant’s Br. p. 17. In support of its argument, the State relies

       upon Arcuri v. State, 775 N.E.2d 1095 (Ind. Ct. App. 2002), trans. denied. In

       Arcuri, an armed man wearing a ski mask and a hooded, gray sweatshirt robbed

       a gas station. The man was described as being only 5’3” to 5’4” tall, and a

       direction of travel was dispatched to the police. Officers were then told that the

       suspect had an accent. An officer drove to a nearby bicycle path that he

       believed could have been an easy route for the robber to flee. He saw a vehicle

       containing a short, Hispanic passenger who seemed to “be slouching down in

       the front passenger seat evasively.” Arcuri, 775 N.E.2d at 1097. The officer

       then stopped the vehicle and arrested the passenger. The defendant filed a

       motion to suppress, which the trial court denied.


[16]   On appeal, we affirmed, concluding:


               Besides the fact that Arcuri fit the description of the robber, in the
               case at bar, the robbery was “freshly committed” and Officer
               O’Donnell believed he was in the area to which the robber was
               headed based upon the gas station attendant’s account of the
               direction he headed. Under the totality of the facts and
               circumstances of this case and based upon “[t]he need for swift

       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018   Page 9 of 12
               and effective law enforcement[,]” Officer O’Donnell’s stop of the
               vehicle in which Arcuri was riding was not improper; rather, it
               was good police work. Marsh v. State, 477 N.E.2d 877, 878 (Ind.
               1985) (citing Terry, 392 U.S at 1, 88 S. Ct. 1868; Williams v. State,
               261 Ind. 547, 307 N.E.2d 457 (1974)).


       Id. at 1099.


[17]   We conclude that this case is distinguishable from Arcuri. Evidence presented

       at the hearing on the motion to suppress showed that the robbers had been

       described by the various victims as: (1) two black men wearing masks, one with

       curly hair; (2) two black men; (3) two black men; (4) a black male wearing a ski

       mask and a gray hoodie, approximately 5’5” tall, and carrying a silver gun; and

       (5) two black males, one wearing a black hoodie and one wearing a gray

       hoodie. None of the victims described a woman, a get-away vehicle, or a

       direction of travel of the robbers. When Officer Mills first observed the Camaro

       in the Spanish Oaks apartment complex, he saw a dark-skinned male sitting low

       in the passenger seat. When he saw the vehicle again in the neighborhood, he

       saw a black female driving the vehicle, but he could not see any other

       occupants. Officer Greathouse saw a black female driving the vehicle and two

       passengers wearing hoodies. When he shined the spotlight into the vehicle, the

       occupants stared straight ahead and did not look at the officer. Officer




       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018   Page 10 of 12
       Greathouse initiated a traffic stop of the vehicle, but he did not observe any

       traffic violations.1


[18]   The police here were not aware of a direction of travel of the robbers. The

       description of the robbers from the victims was inconsistent and also did not

       match the individuals that the officers saw in the Camaro. The State relies

       upon evidence that the distinctive green Camaro had not been seen by the

       officer before the night of the robberies, the vehicle’s occupants did not react

       when Officer Greathouse shined a spotlight into the vehicle, and the two

       passengers were wearing hoodies. The fact that the two passengers in the

       Camaro were wearing hoodies in February does not connect them to the

       robberies. Moreover, the fact that the officers had not seen the Camaro before

       in the area also does not connect the vehicle’s occupants to the robberies.

       Finally, the fact that the occupants did not react when the officer shined a

       spotlight on them also does not connect them to the robberies or imply that they

       were the robbers. As Hoskin points out in his Appellee’s Brief, “People may

       wish to avoid contact with and even ignore police for a variety of valid

       reasons.” Hoskin’s Appellee’s Brief p. 13. The officers here had a hunch—

       perhaps a good hunch, but a hunch nonetheless—that the vehicle’s occupants

       were involved in the robberies. A hunch, however, does not amount to




       1
         “If an officer observes a driver commit a traffic violation, he has probable cause—and thus also the lesser
       included reasonable suspicion—to stop that driver.” Keck, 4 N.E.3d at 1184.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018            Page 11 of 12
       reasonable suspicion. Belcher, 725 N.E.2d at 94. We conclude that the trial

       court properly granted the motion to suppress.2


                                                  Conclusion
[19]   The trial court properly granted the Defendants’ motion to suppress. We

       affirm.


[20]   Affirmed.


       Vaidik, C.J., and Pyle, J., concur.




       2
        Because we conclude that the traffic stop violated the Fourth Amendment of the United States
       Constitution, we need not address the parties’ arguments regarding the Indiana Constitution.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2285 | August 27, 2018          Page 12 of 12